DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Corio et al. (US 2016/0190976).
Regarding claim 1, Corio et al. (hereafter “D1”) discloses an apparatus (device of figure 20) for solar tracker systems (figure 1), comprising: a first purlin (top member 14a, bottom member 12a) including a first mating surface (inner ring 44 surface) configured for frictional attachment to a first side of a torque tube, the first purlin further including a first linear shaped top surface (at 14a) configured for mounting a first solar module (figure 19; and a second purlin (top member 14b, bottom member 12b) including a second mating surface configured for frictional attachment to a second side of the torque tube ([0090]), the second purlin further including a second linear shaped top surface configured for mounting a second solar module; wherein the first purlin and the second purlin couple to one another with a fastening clamp (rod 32, nut 36) that is configured for holding the first purlin and the second purlin against the torque tube ([0097]).
Regarding claims 2, 4, D1 discloses wherein the first purlin and the second purlin are stamped from sheet metal and are each U-shaped (D1 discloses metal construction – [0109] – and are U-shaped – 44 being the “U” and the “stamped” step is not required in a product by process as claimed).
Regarding claim 3, D1 discloses wherein each of the first purlin and the second purlin has a height that tapers between a first end and a second end (figure 20B).
Regarding claims 5-6, D1 discloses wherein the torque tube (3) has one of a cylindrical shape (figure 19) and a polygonal shape (figure 24G) and in the case of the cylindrical shape it has a same radius of curvature as each of the first mating surface and the second mating surface.
Regarding claim 7, D1 discloses wherein the first purlin (14a, 12a) and the second purlin (14b, 12b) each have a double-layer wall (where 44 meets 14a/14b) that are configured to connect against the torque tube and form a frictional attachment (figure 20A).
Regarding claim 8, D1 discloses wherein: the first purlin further comprises access openings (not indexed, holes in 14a for rod 32) at the first top surface (at inside of top of 14a) and a first bottom surface (at distal end of bottom 12a) that are configured for insertion of the fastening clamp (32, 36) into a first cavity of the first purlin and against an inside surface of the double-layer wall (against lower wall of 14a forming part of double wall with 44); and the second purlin (14b, 12b) further comprises access openings at the second top surface and a second bottom surface that are configured for insertion of the fastening clamp into a second cavity of the second purlin and against an inside surface of the double-layer wall (same as first purlin).
Regarding claim 9, D1 discloses use of steel, metal, aluminum, injection molded plastic ([0088]).
Regarding claims 10-18, see the discussion of claims 1-9.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ashmore et al. (US 9,134,045).
Regarding claim 19, Ashmore et al. (hereafter “D2”) discloses an apparatus for solar tracker systems (figure 1), comprising: a first purlin (outer section 190) including a first linear shaped top surface configured for mounting a first solar module (figure 5); a second purlin (other of outer section 190) including a second linear shaped top surface configured for mounting a second solar module; and a first torque tube adapter (inner section 140) removably coupled between a first end of the first purlin and a first end of a second purlin (figure 2, coupled to adjacent members by screw/bolt connections – figure 8), wherein the first torque tube adapter (140) is configured for coupling to a cylindrical shaped torque tube (col. 7, lines 48-50), and the first purlin (190) and the second purlin (190) couple to one another with a fastening clamp (mounting plate 100 – connected via intermediate members 140 and screws/bolts) that is configured for holding the first purlin and the second purlin against the torque tube (figure 9).
Regarding claim 20, D2 discloses wherein: the first torque tube adapter is configured for replacement with a second torque tube adapter configured for coupling with a polygonal shaped torque tube (adapter portion 140 could be replaced with a same part having a polygonal inner cut-out portion 142 – second torque tube adapter only required in functional limitation); the first adapter comprises an upper portion having a planar shape, a first side portion and a second side portion each having a semi-circular shape (taking both members 140 as first torque tube adapter two sides have semi-circular shapes – figure 8); and the second adapter comprises an upper portion having a planar shape, a first side portion and a second side portion each having a planar shape (second torque tube adapter only required in functional limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631